Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims have been amended to recite “specifying characteristic data corresponding to a heart rate”, the specification should be amended to provide proper antecedent basis for the new claim terminology “characteristic data”. 

Claim Rejections - 35 USC § 101
In view of the amendments made to claim 1,10 and 19 the 101 rejections against claims 1-20 in the office action of 8/4/2020 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 10 and 19 have been amended to recite outputting an alarm when the current meal time is inconsistent with guidelines relative to at least one recent meal time, however the original disclosure (specification, drawings and claims) does not provide support for the amended claim language. The original disclosure does not recite an alarm or any form of alert that is outputted if a current meal time is inconsistent with guidelines relative to at least one recent meal time. The original disclosure recites outputting a meal time but does not mention any comparison of the meal time with a recent meal time to generate any alarms or alerts. Claims 11-18 and 20 directly or indirectly depend from claims 10 or 19 and are also rejected to for the reasons stated above regarding claims 10 and 19.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-12, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0316451 to Province et al. (Province) (previously cited) in view of US 2014/0275748 to Dunki-Jacobs et al. (Jacobs). 
In reference to at least claim 1


It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Province with the teachings of Jacobs to include recording along with the sensor information data associated with the detected meal event the date and time at which the detected meal event occurred, the time duration of the meal event and the estimated volume of the meal event and reporting this information in order to yield the predictable result of providing a more comprehensive measure for monitoring ingestion that can aid in determining whether the detected meal events deviate from an intended pattern so appropriate therapy can be provided for treating the eating disorder. 
In reference to at least claim 2
Province modified by Jacobs teaches an apparatus according to claim 1. Province further discloses wherein the processor is configured to: specify a statistical value of the heart rate for each time zone in the time series data of the plurality of days (e.g. HRV parameters such as RMSSD, LF/HF, entropy and averages, para. [0061]-[0068]), and specify the first time zone based on the specified statistical value  (e.g. HRV parameters such as RMSSD, LF/HF, entropy and averages act as input signals to a learning algorithm that will store the signals for a time window, para. [0061]-[0068]).
In reference to at least claim 3 
Province modified by Jacobs teaches an apparatus according to claim 1. Province further discloses wherein the processor is configured to: detect the increasing of the heart rate in a third time zone before the second time zone for 
In reference to at least claim 6 
Province modified by Jacobs teaches an apparatus according to claim 2. Province further discloses wherein the statistical value is an average value of the heart rates (e.g. HRV parameters such as RMSSD, LF/HF, entropy and averages act as input signals… the signal windows can be processed to create templates that represent an average change, para. [0061]-[0068]).
In reference to at least claim 7 
Province modified by Jacobs teaches an apparatus according to claim 1. Province further discloses wherein the second time zone includes all of the first time zone (e.g. monitor significant changes from a baseline within various time windows over several days, para. [0061]-[0068]).
In reference to at least claim 9 
Province modified by Jacobs teaches an apparatus according to claim 1. Jacobs further discloses wherein the meal time includes at least one of a meal start time, a meal end time, and a meal turnaround time (e.g. storing a record of the meal intake event including the date and time at which the meal intake occurred along with associated sensor data at the time of the meal intake, the time duration of the meal intake event and the estimated volume of the meal intake event, para. [0182]). 
In reference to at least claims 10 and 19 
Province teaches event evaluation using heart rate variation for ingestion monitoring and therapy which discloses a method comprising: acquiring time series data of heart rate over a plurality of days from heart rate sensors (e.g. sensor to monitor heart rate, para. [0040], [0044], [0047], [0061]), specifying a first time zone of a day in which an increasing of the heart rate satisfies a first 
Jacobs teaches meal detection device and methods which discloses monitoring physiological parameters of a user such as heart rate to detect meal intake (e.g. para. [0006], [0042], [0080], [0121], [0182]) and storing a record of the meal intake event including the date and time at which the meal intake occurred along with associated sensor data at the time of the meal intake, the time duration of the meal intake event and the estimated volume of the meal intake event (e.g. para. [0182]) and the controller being able record this 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Province with the teachings of Jacobs to include recording along with the sensor information data associated with the detected meal event the date and time at which the detected meal event occurred, the time duration of the meal event and the estimated volume of the meal event and alerting a user or caregiver when a user’s meal intake exceeds a predetermined threshold or deviates from a predetermined pattern in order to yield the predictable result of providing a more comprehensive measure for monitoring ingestion so appropriate therapy can be provided for treating the eating disorder.
In reference to at least claims 11 and 20
Province modified by Jacobs teaches a method according to claims 10 and 19. Province further discloses wherein the processor is configured to: specify a statistical value of the heart rate for each time zone in the time series data of the plurality of days (e.g. HRV parameters such as RMSSD, LF/HF, entropy and averages, para. [0061]-[0068]), and specify the first time zone based on the specified statistical value  (e.g. HRV parameters such as RMSSD, LF/HF, entropy and averages act as input signals to a learning algorithm that will store the signals for a time window, para. [0061]-[0068]).
In reference to at least claim 12
Province modified by Jacobs teaches a method according to claim 10. Province further discloses wherein the processor is configured to: detect the increasing of the heart rate in a third time zone before the second time zone for each day in the time series data of the plurality of days (e.g. monitor parameters to determine significant changes from a baseline within time windows over a period of several days, para. [0061]-[0068]), and specify the meal time based on the increasing of the heart rate in the third time zone (e.g. monitor parameters to 
In reference to at least claim 15
Province modified by Jacobs teaches a method according to claim 11. Province further discloses wherein the statistical value is an average value of the heart rates (e.g. HRV parameters such as RMSSD, LF/HF, entropy and averages act as input signals… the signal windows can be processed to create templates that represent an average change, para. [0061]-[0068]).
In reference to at least claim 16
Province modified by Jacobs teaches a method according to claim 10. Province further discloses wherein the second time zone includes all of the first time zone (e.g. monitor significant changes from a baseline within various time windows over several days, para. [0061]-[0068]).
In reference to at least claim 18
Province modified by Jacobs teaches a method according to claim 10. Jacobs further discloses wherein the meal time includes at least one of a meal start time, a meal end time, and a meal turnaround time (e.g. storing a record of the meal intake event including the date and time at which the meal intake occurred along with associated sensor data at the time of the meal intake, the time duration of the meal intake event and the estimated volume of the meal intake event, para. [0182]).

Claims 4-5,8,13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0316451 to Province et al. (Province) in view of US 2014/0275748 to Dunki-Jacobs et al. (Jacobs) as applied to claims 1 and 10 further in view of US 2003/0166996 to Kim et al. (Kim) (previously cited).
In reference to at least claims 4-5 and 13-14
Province modified by Jacobs teaches a device and method according to claims 1 and 10. Province further discloses using multiple templates or templates that include a set of parameters describing a signal for identification of meal 
Kim teaches a method and apparatus for measuring animal’s condition by acquiring and analyzing it biological signal which discloses the use of feature vectors including the mean heart rate of the photoplethysmogram and its standard deviation, the very low frequency, low frequency, and high frequency components of heart rate variability, the frequency and mean amplitude of skin conductance responses, and the mean and maximum skin temperatures, are extracted from the detected  biological signals to determine an animal’s condition (e.g. abstract, para. [0014], [0017],[0036], [0039], [0051], [0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system/method of Province modified by Jacobs with the teachings of Kim to include specifying a feature vector that includes the set of parameters that describe the signal that relate to a meal for each day in the time series data in order to yield the predictable result of providing a more comprehensive measure for the determination of meal detection. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to include using the feature vector to generate labeled supervised data and generate a meal estimation model that classifies arbitrary feature vectors into a meal group or a non-meal group using the labeled supervised data in order to yield the predictable result of providing a more comprehensive measure for the determination of meal detection.
In reference to at least claims 8 and 17
Province modified by Jacobs and Kim teaches a device/method according to claims 5 and 14. Province further discloses wherein the processor is configured to detect the increasing of the heart rate in the second time zone that is similar in a shape to a waveform of the heart rate measured in the first time zone (e.g. monitor parameters to determine significant changes from a baseline within time windows over a period of several days including templates that use pattern matching, para. [0061]-[0068]).

Response to Arguments
Applicant’s arguments with respect to claims 1,10 and 19 have been considered but are moot because the rejections have been updated to include additional references in view of the claim amendments and the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792